ORIGINAL
                                                                                             06/21/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 22-0164


                                       OP 22-0164
                                                                           ALE
DONALD McCUBBINS,
                                                                            JUN   2 1 2022
                                                                         Bowen GreenWood
              Petitioner,                                              Clerk of Suprerne Court
                                                                          State of Montana


       v.
                                                                     ORDER
JIM SALMONSEN, Warden,
Montana State Prison,

              Respondent.



      Representing himself, Donald McCubbins has filed a Petition for Writ of Habeas
Corpus, explaining that the Broadwater County District Court did not award credit for time
served on a sentence because the court noted that McCubbins was a parole violator.
McCubbins states that on November 23, 2'020, he was arrested in Broadwater County on a
warrant for a parole violation and that he entered a guilty plea to criminal possession of
dangerous drugs, receiving a five-year prison term, in April 2021. He believes he is entitled
to credit for time served from November 23, 2020 to April 2, 2021. The Department of
Corrections (Department or DOC) concedes, after consulting with the Attorney. General's
Office and the Broadwater County Attorney's Office, that McCubbins is entitled to 130
days of pretrial detention credit for those dates as applied to his 'sentence from Broadwater
County District Court (Cause No. CDC-2020-56).            The Department of Corrections
concludes that remand to the District Court is appropriate for amending its Judgment and
Commitment.
       We briefly address McCubbins's claim about receiving a total credit on both of his
sentences from Broadwater County. McCubbins also has a five-year prison term for the
conviction of felony tampering with or fabricating physical evidence where the Broadwater
County District Court awarded him 174 days of credit for time served. The court ran this
second sentence concurrently with his sentence at issue. Any credit that McCubbin
received on each sentence would merge after re-calculation of his sentences following
amendment of the Judgment and Commitment.' See State v. Tracy, 2005 MT 128, ¶ 27,
327 Mont. 220, 113 P.3d 297.
       Given the foregoing, therefore, it is appropriate to remand the matter. State v.
Heafner, 2010 MT 87, ¶ 11, 356 Mont. 128, 231 P.3d 1087.
       IT IS ORDERED that McCubbins's Petition for Writ of Habeas Corpus is
GRANTED in part and McCubbins's underlying matter is REMANDED to the First
Judicial District Court, Broadwater County, to amend its May 21, 2021 Judgment and
Commitment to include credit for time served from November 23, 2020 to April 2, 2021.
       IT IS FURTHER ORDERED that McCubbins's other claims are DENIED.
       The Clerk is directed to provide a copy of this Order to: the Honorable Mike
Menahan, First Judicial District Court; Valerie Hornsveld, Clerk of District Court,
Broadwater County, under Cause No. CDC-2020-56; counsel of record; and Donald
McCubbins personally. 5 _4_,
       DATED this et         day of June, 2022.




                                                         24 ,/,' ..,,,,;/z


                                                                                4611/   eO   4 e........   ...M•



                                                                     Justices




1 The total credit would be 304 days, not the 410 days he asserts.

                                                2